TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00660-CV



                                William Fiifi Acquah, Appellant

                                                 v.

                                   Florence Dadson, Appellee


           FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
         NO. 15-2797-FC4, HONORABLE JOHN B. McMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant William Fiifi Acquah’s notice of appeal was filed in this Court on

October 19, 2015. On October 20, we notified him that he was required to make a written request

and arrangements to pay for the clerk’s record and the reporter’s record within ten days from his

receipt of our letter. The clerk’s record from the trial court was due to be filed in this Court on

November 16, 2015.

               On November 30, 2015, this Court notified Acquah that no clerk’s record had been

filed due to his failure to pay or make arrangements to pay the fee for preparing the clerk’s record.

The Court’s notice requested that Acquah make arrangements for the clerk’s record and submit a

status report regarding this appeal by December 10. In addition, the notice informed Acquah that

his appeal was subject to dismissal if he did not comply with our instructions. To date, Acquah has
not filed a status report or otherwise responded to this Court’s notice, and the clerk’s record has not

been filed.

               If the trial court’s clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, Acquah has not established that he is

entitled to proceed without payment of costs, see Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal), and he has failed to pay or make arrangements to pay the clerk’s

fee for preparing the clerk’s record. We therefore dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: January 26, 2016




                                                    2